Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the particulars of the locking mechanism recited in claims 1 and 13 in combination with the other recited structure is not present in the prior art, nor are the four registration bosses and four registration cavities as claimed in combination with the other recited structures of claim 18; Hagedorn and Russell disclose four fasteners in a rectangular, approximately square configuration, but does not indicate that they are evenly spaced and/or allow for securing the accessories in both a horizontal and a vertical orientation using the same bosses/cavities as claimed, and although it would not be mechanically difficult to space them so as to do so, there is no particular motivation to select the particular locations claimed, absent impermissible hindsight; U.S. Patent Publication #2019/0092213 generally discloses a cargo hold assembly with a polygonal frame, four corner segments, and spacing that would allow for vertical or horizontal orientation, but uses openings instead of bosses, and there is insufficient motivation to replace the openings with bosses as that would greatly change the functionality of the device which is meant to allow straps to pass through the base for attachment; U.S. Patent #6,662,373 discloses registration bosses similar to those claimed, but does not include all of the other recited structure; U.S. Patent #373,860 and U.S. Patent Publication #2019/00009838 generally disclose twist lock connectors for vehicle attachment of objects, ‘860 is for attaching curtains and ‘838 is designed for attachment to a bed rather than a sidewall, and neither provides sufficient motivation to replace the prior art fasteners with fasteners as claimed or in the locations claimed; additionally, none of the cited art, alone or in any obvious combination, discloses the claimed subject matter, absent impermissible hindsight. if is noted that the mere fact that all individual aspects were Individually known in the art “is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references. Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & inter. 1993). ““[R]ejections on obviousness cannot be sustained by mere conclusory statements: instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KOA, 550 LS. af 418, 62 USPO2s al 1396 (quoting In re Kahn, 441 F.3d 977, 988, 78 USPO2d 1329, 1336 (Fed. Cir, S006)(MPEP 2143. 0470V)).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734